UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4558


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WADDY NATHAN AGNEW, a/k/a Gator,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Louise W. Flanagan,
District Judge. (4:12-cr-00002-FL-1)


Submitted:   February 12, 2013            Decided:    March 12, 2013


Before GREGORY, DUNCAN, and KEENAN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Mark R. Sigmon, GRAEBE HANNA & SULLIVAN, PLLC, Raleigh, North
Carolina, for Appellant.     Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Waddy Nathan Agnew pled guilty, pursuant to a plea

agreement,         to    conspiracy      to    distribute        and   to    possess     with

intent to distribute 500 grams or more of cocaine and a quantity

of cocaine base, in violation of 21 U.S.C. § 846 (2006), and was

sentenced to 135 months’ imprisonment.                          On appeal, counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), asserting there are no meritorious grounds for appeal

but questioning the calculation and reasonableness of Agnew’s

sentence.          Agnew was informed of his right to file a pro se

brief but has not done so.                The Government has filed a motion to

dismiss   this          appeal   on    the    ground      that    Agnew      knowingly     and

intelligently waived the right to appeal his sentence.                              For the

reasons that follow, we dismiss in part and affirm in part.

            In       his    plea      agreement,        Agnew    waived      the   right    to

appeal his sentence, except to the extent that it exceeded the

Guidelines range established at sentencing.                             A defendant may

waive    the       right    to     appeal     if    that    waiver      is    knowing      and

intelligent.            United States v. Poindexter, 492 F.3d 263, 270

(4th    Cir.       2007).        Generally,        if    the     district     court    fully

questions      a    defendant         regarding     the    waiver      of    his   right    to

appeal during the Fed. R. Crim. P. 11 colloquy, the waiver is

both valid and enforceable.                   United States v. Johnson, 410 F.3d

137, 151 (4th Cir. 2005); United States v. Wessells, 936 F.2d

                                               2
165, 167-68 (4th Cir. 1991).              A review of the record reveals

that the court determined Agnew was competent to plead guilty,

had the opportunity to discuss his plea agreement with counsel,

entered his guilty plea in the absence of threats or force, and

understood the terms of his appeal waiver.                   Thus, we conclude

that Agnew validly waived his right to appeal his sentence and

that the claims raised on appeal fall within the scope of his

waiver.       United States v. Blick, 408 F.3d 162, 168 (4th Cir.

2005)     (providing       standard).          Accordingly,      we   grant    the

Government’s motion to dismiss in part and dismiss the appeal of

Agnew’s sentence.

              Although the waiver provision in the plea agreement

precludes our review of Agnew’s sentence, the waiver does not

preclude our review of any errors in Agnew’s conviction that may

be revealed by our review pursuant to Anders.                     In accordance

with Anders, we have reviewed the record in this case and have

found no meritorious issues for appeal.                   We therefore deny in

part    the    Government’s      motion   to    dismiss    and   affirm   Agnew’s

conviction.

              This   court   requires     that    counsel    inform   Agnew,    in

writing,      of   his   right   to   petition   the   Supreme    Court   of   the

United States for further review.                 If Agnew requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

                                          3
leave to withdraw from representation.              Counsel’s motion must

state that a copy thereof was served on Agnew.              We dispense with

oral   argument   because     the    facts   and   legal    contentions     are

adequately   presented   in    the    materials    before    this   court   and

argument would not aid the decisional process.

                                                           DISMISSED IN PART;
                                                             AFFIRMED IN PART




                                       4